                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT GONZALEZ SAENZ, K61926,                       Case No. 17-cv-05316-CRB (PR)
                                   8                   Plaintiff,                            ORDER DENYING PLAINTIFF’S
                                                                                             MOTION FOR SUMMARY
                                   9            v.                                           JUDGMENT AND GRANTING
                                                                                             DEFENDANT’S MOTION FOR
                                  10    A. SALAZAR, Correctional Officer,                    CROSS-SUMMARY JUDGMENT
                                  11                   Defendant(s).                         (ECF No. 17, 24 & 29)

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Robert Gonzalez Saenz, a state prisoner currently incarcerated at Centinela State

                                  14   Prison, filed a pro se complaint for damages under 42 U.S.C. § 1983 alleging that on March 25,

                                  15   2017, while he was incarcerated at the Correctional Training Facility, he showed Correctional

                                  16   Officer A. Salazar various documents indicating that he had medical restrictions that affected his

                                  17   work duties as a porter (namely a 19-pound restriction on the amount of weight he could lift). But

                                  18   Salazar ignored plaintiff’s medical restrictions and had plaintiff perform restricted work duties

                                  19   (namely empty large trash cans and carry a five-gallon container of disinfectant) in deliberate

                                  20   indifference to plaintiff’s health and in retaliation for complaints plaintiff had filed against other

                                  21   correctional officers.

                                  22          Per order filed on January 9, 2018, the court found that, liberally construed, plaintiff’s

                                  23   allegations appear to state cognizable § 1983 claims for damages against Salazar for deliberate
                                       indifference to plaintiff’s serious medical needs and for retaliation, and ordered the United States
                                  24
                                       Marshal to serve Salazar, the only named defendant in this action.
                                  25
                                              Both plaintiff and defendant now move for summary judgment or cross-summary
                                  26
                                       judgment under Federal Rule of Civil Procedure 56 on the ground that there are no material facts
                                  27
                                       in dispute and that they, respectively, are entitled to judgment as a matter of law. Defendant also
                                  28
                                   1   claims that he is entitled to qualified immunity. The parties filed oppositions/responses and

                                   2   replies to the motions, which are now ripe for decision.

                                   3                                              DISCUSSION
                                       A.     Standard of Review
                                   4
                                              Summary judgment is proper where the pleadings, discovery and affidavits show that there
                                   5
                                       is “no genuine dispute as to any material fact and the [moving party] is entitled to judgment as a
                                   6   matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of
                                   7   the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material
                                   8   fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for the

                                   9   nonmoving party. Id.
                                              The moving party for summary judgment bears the initial burden of identifying those
                                  10
                                       portions of the pleadings, discovery and affidavits which demonstrate the absence of a genuine
                                  11
                                       issue of material fact. Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986). Where the moving
                                  12
Northern District of California




                                       party will have the burden of proof on an issue at trial, it must affirmatively demonstrate that no
 United States District Court




                                  13   reasonable trier of fact could find other than for the moving party. But on an issue for which the
                                  14   opposing party will have the burden of proof at trial, the moving party need only point out “that

                                  15   there is an absence of evidence to support the nonmoving party’s case.” Id.
                                              Once the moving party meets its initial burden, the nonmoving party must go beyond the
                                  16
                                       pleadings to demonstrate the existence of a genuine dispute of material fact by “citing to specific
                                  17
                                       parts of materials in the record” or “showing that the materials cited do not establish the absence
                                  18
                                       or presence of a genuine dispute.” Fed. R. Civ. P. 56(c). A triable dispute of material fact exists
                                  19   only if there is sufficient evidence favoring the nonmoving party to allow a jury to return a verdict
                                  20   for that party. Anderson, 477 U.S. at 249. If the nonmoving party fails to make this showing, “the
                                  21   moving party is entitled to judgment as a matter of law.” Celotex, 477 U.S. at 323.
                                              There is no genuine issue for trial unless there is sufficient evidence favoring the
                                  22
                                       nonmoving party for a jury to return a verdict for that party. Anderson, 477 U.S. at 249. If the
                                  23
                                       evidence is merely colorable, or is not significantly probative, summary judgment may be granted.
                                  24
                                       Id. at 249-50.
                                  25          When the parties file cross-motions for summary judgment, the court must consider all the
                                  26   evidence submitted in support of the motions to evaluate whether a genuine dispute of material
                                  27   fact exists precluding summary judgment for either party. The Fair Hous. Council of Riverside

                                  28   Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1135 (9th Cir. 2001).

                                                                                           2
                                       B.     Analysis
                                   1
                                              Defendant argues that he is entitled to summary judgment and qualified immunity from
                                   2
                                       plaintiff’s claims of deliberate indifference to serious medical needs and retaliation. Under
                                   3   Saucier v. Katz, 533 U.S. 194 (2001), the court must undertake a two-step analysis when a
                                   4   defendant asserts qualified immunity in a motion for summary judgment. The court first faces
                                   5   “this threshold question: Taken in the light most favorable to the party asserting the injury, do the

                                   6   facts alleged show the officer’s conduct violated a constitutional right?” 533 U.S. at 201. If the
                                       court determines that the conduct did not violate a constitutional right, the inquiry is over and the
                                   7
                                       officer is entitled to qualified immunity.
                                   8
                                              If the court determines that the conduct did violate a constitutional right, it then moves to
                                   9
                                       the second step and asks “whether the right was clearly established” such that “it would be clear to
                                  10   a reasonable officer that his conduct was unlawful in the situation he confronted.” Id. at 201-02.
                                  11   Even if the violated right was clearly established, qualified immunity shields an officer from suit
                                  12   when he makes a decision that, even if constitutionally deficient, reasonably misapprehends the
Northern District of California
 United States District Court




                                       law governing the circumstances he confronted. Brosseau v. Haugen, 543 U.S. 194, 198 (2004);
                                  13
                                       Saucier, 533 U.S. at 205-06. If “the officer’s mistake as to what the law requires is reasonable . . .
                                  14
                                       the officer is entitled to the immunity defense.” Id. at 205.1
                                  15
                                              1. Deliberate Indifference to Serious Medical Needs
                                  16
                                              Deliberate indifference to serious medical needs violates the Eighth Amendment’s
                                  17
                                       proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97, 104
                                  18
                                       (1976). A “serious medical need” exists if the failure to treat a prisoner’s condition could result in
                                  19
                                       further significant injury or the “unnecessary and wanton infliction of pain.” McGuckin v. Smith,
                                  20
                                       974 F.2d 1050, 1059 (9th Cir. 1992) (citing Estelle, 429 U.S. at 104), overruled in part on other
                                  21
                                       grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A
                                  22
                                       prison official is “deliberately indifferent” if he knows that a prisoner faces a substantial risk of
                                  23
                                       serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer v.
                                  24
                                       Brennan, 511 U.S. 825, 837 (1994).
                                  25
                                               Negligence is not enough for liability under the Eighth Amendment. Id. at 835–36 & n. 4.
                                  26

                                  27   1
                                        Although the Saucier sequence is often appropriate and beneficial, it is not mandatory. A court
                                  28   may exercise its discretion in deciding which prong to address first, in light of the particular
                                       circumstances of each case. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).
                                                                                        3
                                   1   An “official’s failure to alleviate a significant risk that he should have perceived but did not, . . .

                                   2   cannot under our cases be condemned as the infliction of punishment.” Id. at 838. Instead, “the

                                   3   official’s conduct must have been ‘wanton,’ which turns not upon its effect on the prisoner, but

                                   4   rather, upon the constraints facing the official.” Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.

                                   5   1998) (citing Wilson v. Seiter, 501 U.S. 294, 302–303 (1991)).
                                              Defendant argues that he is entitled to summary judgment on plaintiff’s claim that
                                   6
                                       defendant was deliberately indifferent to plaintiff’s serious medical needs by ignoring plaintiff’s
                                   7
                                       medical restrictions and having plaintiff perform restricted work duties because the evidence
                                   8   shows that plaintiff had no medical restrictions at the times alleged in the complaint. In support,
                                   9   defendant submits declarations and documentary evidence showing the following:
                                  10           In March 2017, plaintiff worked as a first-floor porter in the Whitney B housing unit at the

                                  11   Correctional Training Facility. Salazar Decl. (ECF No. 29-1) ¶¶ 3, 17. Defendant was a
                                       correctional officer in that housing unit at that time. Id. ¶ 1, 3.
                                  12
Northern District of California
 United States District Court




                                               On March 24, 2017, plaintiff advised defendant that he was feeling ill. Id. ¶ 5. Plaintiff
                                  13
                                       complained that he was suffering from diarrhea due to a medication he was taking. Id. He also
                                  14
                                       stated that he had medical restrictions that would keep him from working. Id. Defendant gave
                                  15   plaintiff an excused absence from work and sent him to his cell. Id. ¶¶ 5, 6 & Ex. A (plaintiff’s
                                  16   work assignment attendance record).
                                  17           Defendant then checked plaintiff’s central file to see if plaintiff had any medical
                                       restrictions that would keep him from performing his work duties and found no indication of any.
                                  18
                                       Id. ¶ 10. Correctional officers do not have access to an inmate’s medical records, but if an inmate
                                  19
                                       has a medical restriction that affects his custody that restriction is reflected in the inmate’s central
                                  20
                                       file in the form of a comprehensive accommodation chrono. Branch Decl. (ECF No. 29-5) ¶ 7.
                                  21   Defendant found no such accommodation chrono in plaintiff’s central file on March 24, 2017.
                                  22   Salazar Decl. ¶ 10. Nor was there any valid medical restriction or accommodation in plaintiff’s
                                  23   medical file at that time. Branch Decl. ¶ 4, 5, 6, 8 & 9.

                                  24           On the following day, March 25, 2017, defendant and Correctional Officer Atkins went to
                                       visit plaintiff at his cell to check on his health status. Salazar Decl. ¶ 11; Atkins Decl. (ECF No.
                                  25
                                       29-4) ¶ 7. It was plaintiff’s day off from work. Salazar Decl. ¶ 11. During the visit, plaintiff
                                  26
                                       presented documents to defendant and Atkins that he claimed showed his medical restrictions.
                                  27   Salazar Decl. ¶¶ 13, 14 & Ex. B (notebook documenting conversation with plaintiff on March 25,
                                  28   2017); Atkins Decl. ¶ 8. But the documents did not show any medical restriction or
                                                                                           4
                                       accommodation in force at that time. An April 30, 2015 accommodation chrono that granted
                                   1
                                       plaintiff a temporary lifting restriction and lower bunk assignment had expired on October 30,
                                   2
                                       2015. Salazar Decl. ¶ 13; Atkins Decl. ¶ 8. Defendant advised plaintiff to consult medical if he
                                   3   believed the restriction/accommodation should be reinstated. Salazar Decl. ¶ 13; Atkins Decl. ¶ 8.
                                   4          On March 30, 2017, plaintiff saw Dr. Branch and obtained a new accommodation chrono.
                                   5   Branch Decl. ¶¶ 2, 3, 9. “That form provided him with a medical accommodation that restricted

                                   6   the amount of weight he could lift, limited his use of stairs, and provided him with a bottom bunk
                                       assignment.” Id. ¶ 3. The March 30, 2017 chrono was temporary for six months like the April 30,
                                   7
                                       2015 one that had expired on October 30, 2015. Id. ¶¶ 5, 9 & Ex. A (Apr. 30, 2015 chrono).
                                   8
                                              Defendant next saw plaintiff on March 31, 2017. Salazar Decl. ¶ 15. Defendant verified
                                   9
                                       that plaintiff had a new accommodation chrono and noted that it provided plaintiff a lifting
                                  10   restriction of nineteen pounds, a stair-climbing restriction and a lower bunk assignment. Id.
                                  11   Defendant and Atkins immediately honored the new chrono and advised plaintiff that he would be
                                  12   moved from a cell on the third floor to one on the first floor and assigned a lower bunk, and that
Northern District of California
 United States District Court




                                       he would not be allowed to work anywhere but the first floor. Id. ¶ 16; Atkins Decl. ¶ 10.
                                  13
                                              On these facts, no reasonable jury could find that defendant was deliberately indifferent to
                                  14
                                       plaintiff’s serious medical needs in violation of the Eighth Amendment. Defendant had three
                                  15
                                       interactions with plaintiff during the relevant time frame. On March 24, 2017, defendant gave
                                  16   plaintiff an excused absence from work because plaintiff complained of diarrhea. On March 25,
                                  17   2017, defendant visited plaintiff on plaintiff’s day off from work to inquire about plaintiff’s
                                  18   health, and plaintiff presented defendant with documents plaintiff claimed evidenced his medical

                                  19   restrictions. But defendant noted that none of the documents showed a currently valid medical
                                       restriction or accommodation (the April 30, 2015 chrono that granted plaintiff a temporary lifting
                                  20
                                       restriction and lower bunk assignment had expired on October 30, 2015) and advised plaintiff to
                                  21
                                       consult medical if he believed that a previously granted restriction/accommodation should be
                                  22   reinstated. On March 31, 2017, defendant confirmed that plaintiff had obtained a new
                                  23   accommodation chrono on March 30, 2017 and advised plaintiff that they would adjust his living
                                  24   and work arrangements accordingly. No reasonable jury could find that in any of these three

                                  25   interactions with plaintiff defendant knew that plaintiff faced a substantial risk of serious harm and
                                       disregarded that risk by failing to take reasonable steps to abate it. See Farmer, 511 U.S. at 837.
                                  26
                                              Plaintiff argues that defendant was deliberately indifferent to his serious medical needs
                                  27
                                       because the April 30, 2015 accommodation chrono restricting his lifting to no more than nineteen
                                  28
                                       pounds and providing him with a lower bunk assignment was not temporary. He notes that at the
                                                                                     5
                                       top of the chrono form the issuing physician marked the box next to “Permanent,” rather than the
                                   1
                                       one next to “Temporary.” Branch Decl. Ex. A. But the issuing physician also wrote in the
                                   2
                                       comments section of the chrono, “No lifting more than 19 lbs. Low bunk x 6 mo, then review.” Id.
                                   3   Dr. Branch reviewed the April 30, 2015 accommodation chrono and concluded that it “was
                                   4   temporary and expired on October 30, 2015.” Branch Decl. ¶ 5. He resolved any ambiguity as to
                                   5   the chrono’s duration in favor of the issuing physician’s specified intent of granting the lifting

                                   6   restriction and lower bunk accommodation for a period of six months. Defendant similarly could
                                       have reasonably concluded that the April 30, 2015 chrono plaintiff showed him on March 25,
                                   7
                                       2017 had expired and asked plaintiff to seek a new and valid one from medical staff, which
                                   8
                                       plaintiff did on March 30, 2017 and defendant honored on March 31, 2017.
                                   9
                                              Defendant is entitled to qualified immunity from damages on plaintiff’s claim that
                                  10   defendant was deliberately indifferent to plaintiff’s serious medical needs because a reasonable
                                  11   correctional officer could have believed that his conduct was lawful under the circumstances. See
                                  12   Saucier, 533 U.S. at 201-02. A reasonable correctional officer could have believed that the April
Northern District of California
 United States District Court




                                       30, 2015 chrono plaintiff produced on March 25, 2017 had expired and that asking plaintiff to
                                  13
                                       obtain a new and valid one from medical staff before correctional staff made any adjustments to
                                  14
                                       plaintiff’s living/work arrangements was lawful. Plaintiff has not presented any probative
                                  15
                                       evidence, or identified any probative evidence he still is seeking, that would compel a different
                                  16   conclusion. Defendant is entitled to summary judgment on plaintiff’s § 1983 deliberate
                                  17   indifference claim based on qualified immunity.
                                  18          2. Retaliation
                                  19          To prevail on a First Amendment retaliation claim, a prisoner must show: (1) that a state
                                  20   actor took some adverse action against a prisoner (2) because of (3) that prisoner’s protected
                                  21   conduct, that such action (4) chilled the prisoner’s exercise of his First Amendment rights, and that
                                  22   (5) the action did not reasonably advance a legitimate correctional goal. Rhodes v. Robinson, 408
                                  23   F.3d 559, 567–68 (9th Cir. 2005).
                                  24          The prisoner must prove all the elements of a retaliation claim, including the absence of
                                  25   legitimate correctional goals for the conduct of which he complains. Pratt v. Rowland, 65 F.3d
                                  26   802, 806 (9th Cir. 1995). But the prisoner need not prove a total chilling of his First Amendment
                                  27   rights; that his First Amendment rights were chilled, though not necessarily silenced, is enough.
                                  28
                                                                                         6
                                   1   Rhodes, 408 F.3d at 569.

                                   2          Retaliation claims brought by prisoners must be evaluated in light of concerns over

                                   3   “excessive judicial involvement in day-to-day prison management, which ‘often squander[s]

                                   4   judicial resources with little offsetting benefit to anyone.’” Pratt, 65 F.3d at 807 (quoting Sandin

                                   5   v. Conner, 515 U.S. 472, 482 (1995)). In particular, courts should “‘afford appropriate deference

                                   6   and flexibility’ to prison officials in the evaluation of proffered legitimate penological reasons for

                                   7   conduct alleged to be retaliatory.” Id.
                                             Plaintiff claims that defendant ignored plaintiff’s medical restrictions and had plaintiff
                                   8
                                       perform restricted work duties in retaliation for complaints plaintiff had filed against other
                                   9
                                       correctional officers. In support, plaintiff alleges that after he protested defendant’s rejection of
                                  10   the documents purporting to show plaintiff’s medical restrictions, defendant told him, “I’ve been
                                  11   told of your court actions against officers, resulting in money settlements. Now you will work as
                                  12   told. Saenz stop the appeals or get more of the same or worse.” Compl. (ECF No. 1) at 3D.
Northern District of California
 United States District Court




                                  13          Plaintiff’s allegation arguably raises an inference of retaliatory motive in support of his
                                       claim that defendant took some adverse action against plaintiff because of plaintiff’s filing
                                  14
                                       complaints against other correctional officers. But to prevail on a retaliation claim, plaintiff also
                                  15
                                       must prove the absence of legitimate correctional goals for the conduct of which he complains.
                                  16
                                       See Pratt, 65 F.3d at 806. Plaintiff does not. Nor does plaintiff, for purposes of surviving
                                  17   summary judgment, set forth sufficiently probative evidence for a reasonable jury to find that
                                  18   defendant’s actions did not reasonably advance a legitimate correctional goal. The evidence in the
                                  19   record instead strongly suggests that requiring plaintiff to obtain a new and valid accommodation
                                       chrono from medical staff before correctional staff made any adjustments to plaintiff’s living/work
                                  20
                                       arrangements reasonably advanced the legitimate correctional goal of preserving institutional
                                  21
                                       order and discipline. Cf. Wood v. Beauclair, 692 F.3d 1041, 1051 (9th Cir. 2012) (rejecting
                                  22
                                       retaliatory transfer claim because transfer of prisoner to another prison to distance him from two
                                  23   female officers who were fraternizing with him contrary to prison policy reasonably advanced a
                                  24   legitimate correctional goal).
                                  25          At minimum, defendant is entitled to qualified immunity from damages on plaintiff’s

                                  26   retaliation claim because a reasonable correctional officer could have believed that his conduct
                                       was lawful under the circumstances. See Saucier, 533 U.S. at 201-02. A reasonable correctional
                                  27
                                       officer could have believed that the April 30, 2015 chrono plaintiff produced on March 25, 2017
                                  28
                                                                                          7
                                       had expired and that asking plaintiff to obtain a new and valid one from medical staff before
                                   1
                                       correctional staff made any adjustments to plaintiff’s living/work arrangements reasonably
                                   2
                                       advanced a legitimate correctional goal and therefore was lawful. Plaintiff has not presented any
                                   3   probative evidence, or identified any probative evidence he still is seeking, that would compel a
                                   4   different conclusion. Defendant is entitled to summary judgment on plaintiff’s § 1983 retaliation
                                   5   claim.

                                   6   /
                                   7                                           CONCLUSION
                                   8        For the foregoing reasons, plaintiff’s motion for summary judgment (ECF No. 17) is
                                       DENIED and defendant’s cross-motion for summary judgment (ECF No. 29) is GRANTED.2
                                   9            IT IS SO ORDERED.
                                  10   Dated: January 7, 2019
                                  11                                                   ______________________________________
                                  12                                                   CHARLES R. BREYER
Northern District of California




                                                                                       United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       2
                                  28   Plaintiff’s motion to compel additional discovery (ECF No. 24) is DENIED as moot and without
                                       merit.
                                                                                       8
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        ROBERT GONZALEZ SAENZ,
                                   6                                                          Case No. 3:17-cv-05316-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        A. SALAZAR,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13
                                              That on January 7, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Robert Gonzalez Saenz ID: K61926
                                       Centinela State Prison
                                  19   P.O. Box 931
                                       Imperial, CA 92251
                                  20

                                  21
                                       Dated: January 7, 2019
                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  25
                                                                                          Honorable CHARLES R. BREYER
                                  26

                                  27

                                  28
                                                                                          9
